Nott, J.
delivered the opinion of the Court.
This was an action of assumpsit,’ brought by the plaintiff, who is a carpenter, on a quantum meruit, for building two stores, for the defendants. The only question was the value of the work. A witness, on the part of the plaintiff swore, that he measured the work, and from a calculation which he had made, it was worth 2560 dollars, which, after deducting the payments made by defendants, left a balance of 913 dollars, for which this action was brought. This witness was admitted to be well qualified, to measure and estimate the value of the work, and as a witness, was entitled to confidence. On the part of the defendants, a witness swore, that he had built a store for them, of about the same dimensions, for 1050 dollars. He had not, however, examined or measured this work. The difference in the estimate of the two witnesses, was 460 dollars, being 230 dollars in the value of the work, on each store. The Jury made a deduction of 100 dollars from the whole amount, making the value of *366the work, on each, 180 dollars more than defendants’ witness had built such a store for.
K. L. Simons, for the motion.
Hayne, contra.
The only ground for a new trial, is, that the Jury have found a verdict too high by about 360 dollars. But in the work of two buildings of this sort, the mode of finishing them, the different arrangement in the internal structure and subdivisions of the rooms, would easily make the difference of price here contended for. Besides, the defendants’ witness had not actually measured the work: perhaps he did his work on a special contract, and a person may always get work done cheaper in that way.
Upon the whole, it was a case proper for the consideration of a Jury, and there does not appear to be any good ground to disturb their verdict. New trial refused.